  Case 3:20-bk-30913-SHB         Doc 86 Filed 09/30/20 Entered 09/30/20 17:05:58             Desc
                                 Main Document     Page 1 of 2




SO ORDERED.
SIGNED this 30th day of September, 2020


THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




   _____________________________________________________________



                 IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                          EASTERN DISTRICT OF TENNESSEE
                         NORTHERN DIVISION AT KNOXVILLE

   IN RE:
     TRAVIS BRYAN HOLLIFIELD, and                      )       Case No. 3:20-bk-30913-SHB
     TRACY SLOAN HOLLIFIELD,                           )       Chapter 13
                                                       )
                                 Debtors.              )


                         ORDER FOR WITHDRAWAL AS ATTORNEY


          Upon the Motion to Withdraw as Attorney filed on September 30, 2020 and for good

   cause shown therein, the Court finds that Mayer and Newton shall be entitled to withdraw as

   counsel for the Debtors based upon facts recited in said Motion.

          IT IS THEREFORE ORDERED, ADJUDGED & DECREED that the Motion to

   Withdraw as Attorneys is hereby GRANTED.

                                                 ###
Case 3:20-bk-30913-SHB   Doc 86 Filed 09/30/20 Entered 09/30/20 17:05:58   Desc
                         Main Document     Page 2 of 2



APPROVED FOR ENTRY:

/s/ John P. Newton, BPR # 010817
/s/ Richard M. Mayer BPR # 5534
LAW OFFICES OF MAYER & NEWTON
Attorneys for Debtors
1111 Northshore Drive, Suite S-570
Knoxville TN 37919
